DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,9-10,13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rohmer (US 20170025886) in view of Kim (KR-2015-0097887).

Regarding claim 1, Rohmer teaches wherein a charging system comprising (shown in figure 28A-28B defined in paragraph [0282] as an electrical wiring assembly item 100). 
Rohmer teaches a housing including a receiving portion having a shelf projecting perpendicular from the receiving portion, the shelf configured to provide a surface for placement of the external device (shown in figure 28A wherein a housing is interpreted as item 300 defined in paragraph [0232] as a wall plate housing assembly. Figure 28B shows wherein the wall plate assembly comprises a shelf item 300-12 defined in paragraph [0232] wherein a shelf is interpreted as a device cradle door for placement of an external device). 
Rohmer teaches a power supply located within the housing, the power supply configured to wirelessly charge an external device when the external device is received by the receiving portion (The system shown below in figures 1A-1F provide the same charging system shown in figure 28A. Figures 1A-1B shows a power supply item 20-10 defined in paragraph [0134] as an electromagnetic coil which propagates a magnetic field to provide a contactless charge to a portable device item 1). 
Rohmer teaches a retaining member rotatably coupled to the shelf, the retaining member configured to rotate in an upward direction toward the external device to secure the external device in the receiving portion of the housing (shown below in figure 33A wherein a retaining member item 70-1 is interpreted as defined in paragraph [0239] as a cradle gripper which is rotatably coupled to shelf, a bottom portion item 70-2. Figure 33C shows wherein the retaining member, cradle gripper item 70-1 secures the external device item 1).
Rohmer does not explicitly teach an indicator located on the housing, the indicator configured to illuminate at a first color, a second color, and a third color; and a controller configured to determine a charging efficiency of the external device, and control the indicator to illuminate at the first color, the second color, or the third color, based on the charging efficiency, wherein the first color corresponds to a low charge efficiency, the second color corresponds to a medium charge efficiency, and the third color corresponds to a strong charge efficiency.
Kim teaches an indicator located on the housing (shown in below in figure 1 wherein indicators, LED items 51, 52, and 53 are located on the housing item 20), the indicator configured to illuminate at a first color, a second color, and a third color (allowing the light emitting unit 50 to emit light of different colors according to charging efficiency, page 2 para 10, refer to table 1 shown below on page 5 which shows light emitting unit with three different colors); and a controller configured to determine a charging efficiency of the external device (defined on page 3 paragraph 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60), and control the indicator to illuminate at the first color, the second color, or the third color, based on the charging efficiency (allowing the light emitting unit 50 to emit light of different colors according to charging efficiency, page 2 para 10, refer to table 1 that shows light emitting unit with three different colors), wherein the first color corresponds to a low charge efficiency (red lights when charging is insufficient, page 4 from paragraph [12-16], the second color corresponds to a medium charge efficiency (Blue and Red lights when charging is not smooth, page 4 para [12-16], also refer table 1), and the third color corresponds to a strong charge efficiency  (Blue and Green lights when charging is smooth, page 4 para [12-16]). 
It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught. 


    PNG
    media_image1.png
    737
    559
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    741
    587
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    555
    630
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    340
    437
    media_image4.png
    Greyscale


Charging current sensing
The first LED (RED/BLUE)
The second LED (RED/BLUE)
The third LED 
(GREEN)
When charging is smooth
BLUE Lights
BLUE Lights
Flashing GREEN
When charging is not smooth
BLUE Lights
RED Lights

When charging is insufficient
RED Lights
RED Lights






Regarding claim 2, Rohmer teaches the charging system of claim 1, wherein the housing further includes a line terminal configured to electrically connect to a line and receive line power (shown in figures 1A wherein the housing comprises defined in paragraph [0139] receptacles item 10-6 which connect to AC or DC power).

Regarding claim 3, Rohmer teaches the charging system of claim 1, wherein the housing is configured to
couple to a receptacle junction box (defined in paragraph [0134] wherein a junction box is interpreted as a device box which comprises wiring assembly item 10).

Regarding claims 4, Rohmer teaches the charging system of claim 3, wherein the receptacle box is a single-gang junction box (defined in paragraph [0139] wherein the device box is a single gang junction box).

Regarding claims 5, Rohmer teaches the charging system of claim 3, wherein the receptacle box is a double-gang junction box (defined in paragraph [0177] wherein the device box is a double gang junction box).

Regarding claims 6 Rohmer teaches the charging system of claim 5, wherein the housing further includes a receptacle (figure 1A and 28A shows a receptacle item 10-6).


Regarding claim 9, Rohmer teaches wherein the charging system of claim 1, but does not explicitly teach wherein the charging efficiency is based on a power output from the power supply to the external device.
	Kim teaches wherein the charging efficiency is based on a power output from the power supply to the external device (refer page 3 para 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60).
It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught.

Regarding claim 10, Rohmer teaches charging system of claim 1, wherein the external device is a
Smartphone (shown in figure 1C wherein external device item 1 is a smartphone).

Regarding claim 13, Rohmer teaches the charging system of claim 1, wherein the retaining
member is rotatably coupled to the shelf (shown in figure 33A wherein retaining member item 70-1 is rotatable coupled to shelf item 70-2).

Regarding claim 14, Rohmer teaches a method of charging a device (shown in figure 28A-28B defined in paragraph [0282] as an electrical wiring assembly item 100).
Rohmer teaches the method comprising: wirelessly charging a device when the device is received by a receiving portion of a housing, wherein the receiving portion includes a shelf projecting perpendicular from the receiving portion, the shelf configured to provide a surface for placement of the external device (shown in figure 28A wherein a housing is interpreted as item 300 defined in paragraph [0232] as a wall plate housing assembly. Figure 28B shows wherein the wall plate assembly comprises a shelf item 300-12 defined in paragraph [0232] wherein a shelf is interpreted as a device cradle door for placement of an external device).
Rohmer teaches sensing a characteristic when the device is charging (defined in paragraph [0247] wherein a detector monitors the current of charging coils and determines how the coils are operating).
Rohmer teaches wherein a retaining member is rotatably coupled to the shelf, the retaining member configured to rotate in an upward direction toward the device to secure the device in the receiving portion of the housing (shown below in figure 33A wherein a retaining member item 70-1 is interpreted as defined in paragraph [0239] as a cradle gripper which is rotatably coupled to shelf, a bottom portion item 70-2. Figure 33C shows wherein the retaining member, cradle gripper item 70-1 secures the external device item 1).
Rohmer teaches determining a charging strength based on the characteristic; and outputting, via a first color indicator, a second color indicator, or a third color indicator, the charging strength, wherein the first color corresponds to a low charge strength, the second color corresponds to a medium charge strength, and the third color corresponds to a strong charge strength.
Kim teaches determining a charging strength based on the characteristic (defined on page 4 wherein when a measured current is determined to be lower than a preset amount, the charging is not smooth); and outputting, via a first color indicator, a second color indicator, or a third color indicator (allowing the light emitting unit 50 to emit light of different colors according to charging efficiency, page 2 para 10, refer to table 1 shown below on page 5 which shows light emitting unit with three different colors), the charging strength, wherein the first color corresponds to a low charge strength (red lights when charging is insufficient, page 4 from paragraph [12-16]), the second color corresponds to a medium charge strength (Blue and Red lights when charging is not smooth, page 4 para [12-16], also refer table 1), and the third color corresponds to a strong charge strength Blue and Green lights when charging is smooth, page 4 para [12-16]).
It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught. 

Regarding claim 15, Rohmer teaches the method of claim 14, wherein the device is wirelessly charge via line power received via a line terminal (shown in figures 1A wherein the housing comprises defined in paragraph [0139] receptacles item 10-6 which connect to AC or DC power).

Regarding claim 16, Rohmer teaches method of claim 14, but does not explicitly teach wherein the charging efficiency is output to an indicator.
	Kim further teaches, wherein the charging efficiency is output to an indicator (refer fig.5 that shows light emitting units with LED1-3 to emit light of different colors according to charging efficiency, page 4 from para [12-16]).
It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught. 

Regarding claim 19, Rohmer teaches the method of claim 14, but does not explicitly teach wherein the charging strength is based on a power output from the power supply to the external device.
	Kim teaches wherein the charging efficiency is based on a power output from the power supply to the external device (refer page 3 para 06 that discloses a controller 70 that determines charging efficiency based on measurement signal of the measurement sensor unit 60).
It would have been obvious to one having ordinary skill in the art to modify the indicator of Miller et al. to illuminate different colors based on the charging efficiency as taught by Kim such that to provide a charging device capable of confirming charging efficiency and can easily identify the charging efficiency as well as the presence or absence of charging.
The suggestion/motivation for combination can be found in the Kim reference in page 2 paragraph [2] wherein indicating charging efficiency is taught

Regarding claim 20, Rohmer teaches the method of claim 14, wherein the device is a smartphone (shown in figure 1C wherein external device item 1 is a smartphone).






Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6,9-10,13-16 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Arguments/Remarks, filed 08/31/2021, with respect to the rejection(s) of AMENDED claim(s) 1-6,9-10,13-16 and 19-20 under Miller, Kim, Hart, and in further view of Gunderman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rohmer in view of Kim.













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160190853 A1	YOW; Hong Lip et al.: teaches a portable contactless phone charging case
US 20140354219 A1	Fan; Eagle: teaches a contactless phone charger which plugs into an outlet.
US 20070152633 A1	Lee; Kwang-youb: teaches a cradle for charging a phone.
US 20070075679 A1	Ha; Yun-Sung et al.: teaches a charging device with a rotating shelf.
US 20020191782 A1	Beger, Larry J.  et al.: teaches a cradle charging device for a phone.
US 20120139484 A1	Gunderman; Bryce Robert et al.: teaches a contactless charging device with a shelf
US 6864798 B2	Janik; Craig M.: teaches a charging cradle which is attached to an outlet.
US 11189975 B1 Baldwin; Jeffrey P.: teaches a charging wall plate with a cradle for a phone.
US 8456131 B2	Bukow; Hans: teaches a cell phone charging station mounted on a wall. 
US 7812257 B2	Gunderman; Bryce Robert et al.: teaches a shelf attached to an outlet for charging a cell phone.
US 7654855 B2	Liao; Sheng-Hsin: teaches a socket assembly with a charging shelf for a cell phone.
US 20170110902 A1	MILLER G C et al.: teaches a portable contactless charging device.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859